Brune, C. J.,
delivered the opinion of the Court.
The petitioner, Arthur H. Clements, asks leave to appeal from an order of Judge Emory H. Niles, sitting in the Baltimore City Court, denying the petitioner’s application for a writ of habeas corpus.
The petitioner was tried and convicted in the Circuit Court for Montgomery County on a charge of false pretenses. Judge Thomas M. Anderson sentenced him to five years in the Maryland Penitentiary. The petitioner complains: (1) that he was not of sound mind when the crime was committed; (2) that he was still of unsound mind when tried; (3) that his insanity prevented him from knowing right from wrong; *629(4) that his insanity prevented him from knowing what transpired at his trial.
Judge Anderson had the petitioner examined by a group of doctors at the State Hospital for the insane at Crownsville. These doctors found the petitioner sane and the court so held in finding him guilty.
All the petitioner’s complaints deal with his sanity and since the trial court found him to be sane the matter is thus res judicata and cannot be retried on habeas corpus. Kohnen v. Warden, 202 Md. 658, 97 A. 2d 329. Petitioner’s remedy was by way of appeal and not by habeas corpus.

Application denied, with costs.